Citation Nr: 1112158	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of cervical injuries.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran testified at a Travel Board hearing held at the Hartford RO in October 2009.

In January 2010, the Board remanded this matter to the RO for further development.  In a July 2010 decision, the Board denied the appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 order, the Court granted a Joint Motion for Remand (Joint Motion) and remanded the appeal for further adjudication.  

During the appeal, the Veterans Law Judge who held the hearing in 2009 retired.  In March 2011, the Board issued a letter to the Veteran informing him of this circumstance and that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002).  He was requested to inform the Board of his wishes and was informed that, if he did not respond within 30 days, the Board would assume he does not want an additional hearing.  As no response has been received, the Board will proceed with appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Motion, the Board finds that further development is required.

In March 2007, the Veteran submitted a completed authorization form to allow VA to request records from Gailes Chiropractic pertaining to his back.  Although the form was submitted prior to the claim on appeal and in reference to another claim, records from this provider nevertheless may be pertinent to the claim on appeal.  As such, the RO should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain all of the Veteran's treatment notes from Gailes Chiropractic, securing any new authorization from the Veteran if necessary.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

